Citation Nr: 1740795	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a compensable rating for a service-connected eye condition due to chemical exposure.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The record reflects that there are several issues for increased ratings and earlier effective dates that have recently been certified to the Board.  The Veteran requested a Board hearing to address those issues.  Thus, those issues will be addressed in a separate Board decision after the requested hearing has been afforded to the Veteran.

This issue was previously before the Board in August 2016.  At that time, the Veteran was represented by Tommy D. Klepper, Attorney at Law.  In a July 2017 Statement in Support of Claim, the Veteran indicated that he wished to terminate the representative agreement as it pertained to Attorney Klepper.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, additional remand is necessary to afford the Veteran every possible consideration.

This issue was previously before the Board in August 2016.  At that time, the Board remanded the claim and instructed AOJ to schedule the Veteran for an examination to ascertain the severity and symptomatology of the Veteran's service-connected eye condition.  The Veteran was afforded a VA examination in January 2017.  At that time, the clinician diagnosed diabetic retinopathy, pseudophakia, and bilateral pingueculas.  Upon examination, the clinician noted several abnormalities in the internal eyes, to include abnormalities of the macula, vessels, vitreous, and periphery.  The clinician also noted that the Veteran had conjunctivitis and dry eyes, bilaterally.  She indicated that the Veteran's bilateral pinguecula did not manifest in any decrease in visual acuity or other visual impairment.  Rather, the examiner attributed the Veteran's visual impairment to diabetic retinopathy status post laser treatment.

The Board's August 2016 remand noted that a May 2011 Board decision made a specific finding of fact that the Veteran's "statements concerning exposure to chemical agents in service that reportedly include mustard gas, Lewisite, Agent Orange, CS gas, etc., are credible when viewed in conjunction with the available evidence and are consistent with the circumstances of his service."  See May 2011 Board decision, p. 9.  However, a Board decision dated August 2012 found insufficient information of Agent Orange or herbicide exposure.  See August 2012 Board decision p. 4.  The Board's August 2016 remand noted the prior factual determination of Agent Orange exposure in the May 2011 Board decision and resolved this conflict in favor of the Veteran relying upon the favorable May 2011 finding of fact.

In April 2017, the AOJ granted service connection for coronary artery disease as being presumptively due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  This rating decision determined that they were bound by the Board's prior finding that the Veteran was exposed to herbicides. 

In this context, the AOJ has denied a compensable rating for the service-connected bilateral pingueculas on the basis that the Veteran's visual impairment is due to nonservice-connected diabetic retinopathy as a complication of type II diabetes mellitus.  Notably, type II diabetes mellitus is subject to presumptive service connection as an herbicide related disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

The Board observes that the VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Thus, at this time, the Board finds that the issue of rating the Veteran's impairment due to service-connected bilateral pingueculas is inextricably intertwined with the issue of entitlement to service connection for type II diabetes mellitus and its complications.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Thus, the Board defers consideration of the increased rating claim for the Veteran's service-connected eye condition pending adjudication of the inextricably intertwined issue of entitlement to service connection for type II diabetes mellitus and its complications.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2017.

2.  Adjudicate the intertwined issue of entitlement to service connection for type II diabetes mellitus and its complications.

3.  Thereafter, readjudicate the issue of entitlement to a compensable rating for a service-connected eye condition due to chemical exposure.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

